Judge Morris
dissenting.
Plaintiff contends there was insufficient evidence to support the trial judge’s finding of abandonment and that the trial court erred in failing to find the plaintiff’s course of action was justified. I disagree.
Abandonment has been defined by our courts as follows:
“One spouse abandons the other, . . . where he or she brings their cohabitation to an end without justification, without the consent of the other spouse and without intent of renewing it.” Panhorst v. Panhorst, 277 N.C. 664, 670-671, 178 S.E. 2d 387 (1971).
Here the plaintiff himself testified that he separated from his wife and did not return. This testimony, coupled with the testimony of the defendant, clearly establishes that plaintiff brought their cohabitation to an end “without the consent of the other *17spouse” and “without the intent of renewing it.” The remaining question is whether plaintiff’s departure was justified. Plaintiff alleged and offered evidence tending to show that his wife’s nagging was excessive and caused him mental and physical illness. Defendant’s evidence tended to show that her nagging was not excessive and that plaintiff had always had problems with his health. Her evidence supports the trial judge’s finding that her nagging was “well within normal ranges” and that plaintiff’s departure from the home was “without justification or lawful excuse.” The trial judge’s findings are supported by competent evidence and are binding on appeal.
“Where trial by jury is waived and issues of fact are tried by the court, . . . the court’s findings of fact ‘have the force and effect of a verdict by a jury and are conclusive on appeal if there is evidence to support them, even though the evidence might sustain a finding to the contrary. . . . ’ ” Laughter v. Lambert, 11 N.C. App. 183, 136, 180 S.E. 2d 450 (1971).
For this reason, I would affirm the trial court.